Citation Nr: 1226665	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to July 1975.  He died on October [redacted], 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the cause of the Veteran's death, as well as service connection for asbestos exposure for accrued benefits purposes.  

In March 2008, a hearing was held at the RO before a Decision Review Officer.  The hearing transcript is incomplete; however, the appellant indicated that she did not want to appear for another hearing.  See VA Form 21-4138, dated April 3, 2008.

In October 2010, the Board remanded the matter to the RO for the purpose of rescheduling a video-conference hearing before a Veterans Law Judge.  In February 2011, the appellant was notified that she had been scheduled for a hearing in March 2011.  Subsequently, she withdrew her hearing request.  She also requested an extension of time to submit additional evidence.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e).  In September 2011, the appellant's representative further withdrew the request for an extension of time to submit additional evidence.  As such, the Board will proceed with adjudication based on the evidence of record. 

In October 2011, the Board denied entitlement to service connection for residuals of asbestos exposure, for accrued benefits purposes; and remanded the claim of entitlement to service connection for the cause of the Veteran's death for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  

2.  According to the Veteran's death certificate, the immediate cause of his death on October [redacted], 2004, was aortic dissection, which was due to hypertension. 

3.  The Veteran's aortic dissection and hypertension were first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between the Veteran's aortic dissection and hypertension and military service or any incident therein, to include any exposure to herbicide agents or asbestos. 

4.  At the time of death, the Veteran was service connected for partial chronic tear of the lateral collateral ligament of the right ankle joint (right ankle disability), rated 20 percent disabling, and pityriasis rosea, rated 0 percent disabling.  

5.  A disability of service origin did not cause or play any part in the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In January 2005, the RO attempted to provide the appellant with adequate notice of the elements necessary to substantiate her claim for benefits; however, this letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, in accordance with Hupp which was issued after the rating decision. 

In October 2011, subsequent to the Board's October 2011 remand of this case, the appellant was provided a Hupp-compliant notice.  Therefore, she was not prejudiced by the deficiencies in the original January 2005 letter.  Although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice was provided in the October 2011 notice letter, which was sent before the claim was readjudicated in the May 2012 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess.

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  All available service treatment records (STRs) and VA treatment records have been associated with the claims file.  Finally, the Board finds that there is no basis to seek a medical opinion in this case as there is no competent and credible evidence linking the Veteran's cause of death to his active service, as discussed in more detail below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's remand directives, as discussed above.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the appellant's cause of death claim, there is no prejudice to the appellant in adjudicating the appeal.


II.  Analysis

The Veteran's Certificate of Death showed that he expired on October [redacted], 2004, of aortic dissection due to hypertension.  At the time of death, the Veteran was in receipt of service connection for a right ankle disability and pityriasis rosea.  His combined rating was 20 percent.  The Veteran's service treatment records are negative for any findings of aortic dissection or hypertension.  

The appellant alleges that the Veteran's death is due to in-service Agent Orange exposure and asbestos exposure.  She also contends that the Interferon prescribed for Veteran's nonservice-connected hepatitis C caused his death.  She believes that his hepatitis C was either contracted during a blood transfusion during his in-service right ankle surgery or contracted via open sores from his service-connected pityriasis rosea.  Moreover, the appellant's representative alleged that the Veteran's hypertension may have been incurred in active military service. 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as a malignant tumor, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Aortic dissection and hypertension are not among the enumerated diseases listed under 38 C.F.R. § 3.309(e).  Therefore, even if it could be proven that the Veteran served in Vietnam, service connection for the cause of the Veteran's death could not be established based on presumptive herbicide exposure. 

To the extent that the appellant argues that the Veteran's aortic dissection or hypertension was a result of exposure to Agent Orange (assuming, for the sake of argument, that there was any such exposure), these diseases are not among the diseases specified in 38 U.S.C.A. § 1116(a).  Although ischemic heart disease is listed, it does not include hypertension.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  Therefore, the Veteran does not meet the criteria of presumptive service connection for herbicide exposure in any event.

A claimant may establish service connection by presenting evidence which shows that it was at least as likely as not that the disease was caused by in-service exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. ... 542, § 5, 98 Stat. 2724 -2727 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  The ruling in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).  There is no such evidence of record in this case as appellant has not presented any evidence, beyond her assertions, that the Veteran was exposed to Agent Orange in service or that such exposure caused his aortic dissection or hypertension.  As a layperson, she is not competent to provide an opinion requiring medical knowledge, such as a question regarding the etiology of the Veteran's death.  See Davidson, Jandreau, supra.   She has not indicated that the Veteran had any in-service symptoms of aortic dissection or hypertension and/or a continuity of symptoms since service.  As to any relevant observations of the Veteran, she stated that she did not marry him until 1998 or 1999, more than 20 years after his separation from service.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  There is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  However, neither Manual M21-1 [rescinded and reissued in M21-1MR] nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers.  They direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

VA must determine whether military records demonstrate evidence of asbestos  exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  Mere exposure to a potentially harmful agent is insufficient for eligibility for VA disability benefits.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999). 

As a preliminary matter, it must be shown that the Veteran was exposed to asbestos during active duty service.  Here, the Veteran's DD-214 shows that he had a military occupational specialty in the Navy of "fireman," suggesting that he may have been exposed to asbestos.  Additionally, the Veteran's VA treatment records show evidence of lung abnormalities.  His treatment records show a history of coughing, wheezing, and bronchitis in September 2003.  Radiology records show possible mild pulmonary interstitial edema and possible very small pleural effusions in April 2004; a calcified granuloma of the left lung in September 2004; and lower lobe dependent atelectasis, calcified granuloma of the left upper lobe, minimal upper lobe paraseptal emphysema, early pulmonary interstitial edema, and perihilar interstitial markings in October 2004.
 
However, despite the existence of radiographic evidence of lung abnormalities, no diagnosis of any lung disorder is provided.  Rather, all impressions from October 2004 relate to the aortic dissection that was the immediate cause of the Veteran's death.  The September 2004 report notes the Veteran's borderline heart size but otherwise found "no evidence of other acute process."  The notes from April 2004 also relate to the Veteran's heart conditions only.  Additionally, there is no evidence predating 2004 showing any lung abnormality.  

Regardless, there is no competent and credible evidence in the record that shows that any lung condition caused or contributed to the Veteran's death.  Nor is there any competent and credible evidence in the record that shows that Hepatitis C and Interferon therapy caused or contributed to the Veteran's death.  As noted above, his death certificate shows that he died from aortic dissection due to hypertension.  Furthermore, there is no competent and credible evidence in the record that relates his aortic dissection or hypertension had their onset during active service or are related to any in-service disease, event, or injury, to include any in-service asbestos exposure.  

During his lifetime, the Veteran did not maintain that he experienced continuous symptoms of aortic dissection or hypertension since his discharge from service, and the medical records do show any relationship between the documented aortic dissection or hypertension and his active service.  Again, the appellant did not marry the Veteran until many years after service and she is not competent to provide an opinion relating the Veteran's aortic dissection or hypertension to his active service

The available evidence in this case indicates that the Veteran died in October 2004, at age 52, 29 years after service discharge.  There is no evidence of record to suggest that his service-connected right ankle disability or pityriasis rosea caused or contributed to his death.  

The Veteran's service treatment records are silent for any abnormalities or diagnosis of aortic dissection or hypertension during military service.  The appellant has presented no competent and credible evidence of a nexus between an event in service and the Veteran's aortic dissection and hypertension.  There is no evidence showing that these diseases became manifest in service, or that hypertension became manifest within one year of separation from service.  There is no evidence showing that aortic dissection or hypertension was related to putative Agent Orange exposure, putative asbestos exposure, or hepatitis C or any subsequent putative Interferon therapy.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).  Again, as a layperson, she is not competent to provide an opinion requiring medical knowledge, such as a question regarding the etiology of the Veteran's death.  See Davidson, Jandreau, supra.  

The preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


